CIRILLO, President Judge,
dissenting:
Boyertown Oil Company, Inc. (Boyertown) was awarded a partial summary judgment against Osan Manufacturing Company, Inc. (Osan) for the price of oil delivered to Osan on three separate occasions. The majority holds that Boyertown may enforce this partial judgment despite the fact that the amount due for a fourth delivery is in dispute and Osan’s counterclaim against Boyertown for damages has not been fully and finally litigated. I respectfully dissent.
This is an appeal from an order entered by the Court of Common Pleas of Berks County whereby appellee, Boyer-town Oil Company (hereinafter “Boyertown”), was permitted to enforce, prior to trial, a money judgment gained by partial summary judgment against appellant, Osan Manufacturing Company (hereinafter “Osan”). Osan appeals averring that the trial court erred in permitting Boyertown to execute on a partial summary judgment before a final judgment was entered upon the remaining contested issues.
In this appeal, we are presented with an issue of first impression: whether a court which grants a “partial summary judgment” pursuant to Pa.R.Civ.P. 1035(c) may enter and enforce that judgment prior to trial on the merits of the claims still in "substantial controversy, or must merely enter an order specifying that the facts existing without substantial controversy are deemed established for trial. After a careful review of the record and applicable law, I would find that a party should be precluded from executing upon a “partial summary judgment” entered in his favor prior to disposition at trial of the contested issues which remain. Accordingly, I would reverse.1
Appellant-Osan and appellee-Boyertown have engaged in numerous business transactions with each other over a *444number of years. Boyertown supplied oil and burner services to Osan. Osan phoned Boyertown when it needed oil and Boyertown would then deliver the requested amount. In January, 1983, Osan received its last delivery from Boyertown. Osan refused to pay for this final shipment claiming that it had never ordered the oil. In addition, Osan failed to pay for three prior deliveries which it received in October and November of 1982. Boyertown then initiated this action to recover the costs of these deliveries. Osan filed a counterclaim for damages allegedly caused by Boyer-town’s negligence.2
Subsequently, appellee filed a motion for summary judgment. Osan admitted owing Boyertown for the three oil shipments it received in late 1982. However, Osan contested Boyertown’s assertion that it owed Boyertown for the January, 1983 shipment. Not only did Osan deny this portion of Boyertown’s claim but Osán filed a counterclaim against Boyertown for damages in an amount in excess of that claimed by Boyertown. The trial court granted a “partial summary judgment” for the first three oil deliveries for which Osan did not dispute owing Boyertown. Thirty days after the entry of this order, Boyertown levied upon Osan’s personal property. Osan then petitioned the trial court to clarify its order granting summary judgment. Osan requested clarification as to whether or not the money judgment granted was enforceable by Boyertown prior to the trial on the remaining issues raised in the complaint and counterclaim. The court entered an order stating that “partial summary judgment” was enforceable prior to trial on the merits of the complaint and counterclaim. This timely appeal followed the clarification order.
On appeal, appellant submits that the term “partial summary judgment” is a misnomer. Appellant argues that a partial summary judgment is not dispositive of all issues *445involved in the underlying claim; and, therefore it is not subject to execution immediately but must be held in abeyance until final determination of those issues which remain. Osan does not contest the propriety of the granting of the “partial summary judgment.” Appellant merely asserts that appellee must wait until the conclusion of the trial when the remaining portions of the claim and the entire counterclaim are fully and finally adjudicated. I agree.
The trial court determined that Pa.R.Civ.P. 1035(c) empowers it to enter a partial summary judgment such as the one entered in the case sub judice and that under this provision once such a judgment is entered it may be executed upon. This rule of procedure provides:
If on a motion under this rule judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established, and the trial shall be conducted accordingly.
Pa.R.Civ.P. 1035(c) (emphasis provided).
This rule is written clearly and is not subject to a variety of interpretations. It specifically states that in those situations where a summary judgment is “not rendered upon the whole case or for all the relief requested,” the trial court is authorized to “ascertain what material facts exist without substantial controversy.” Pa.R.Civ.P. 1035(c) (emphasis provided). The trial court simply determines which items are not disputed. Nothing in this provision empowers the trial court to enter a judgment as to a portion of the claim before it.
*446In addition, subsection (c) unequivocally provides that in those situations where the trial court may practicably determine. which issues are not in contention, the court “shall thereupon make an order specifying the facts that appear without substantial controversy.” Pa.R.Civ.P. 1035(c) (emphasis provided). Under this subsection of Rule 1035 no judgment is entered at all; the court merely enters an order. 2 Goodrich-Amram 2d § 1035(c):l; 6 Standard Pennsylvania Practice § 32:56. The trial court is authorized only to make an order as to the non-controverted facts. This rule does not contemplate a summary judgment for a portion of a claim in a suit. The purpose of this subsection is “to convert the proceedings on the motion for summary judgment into a pretrial conference by simplifying the issues, determining which items are not in controversy, and avoiding unnecessary proof at trial.” Id. Clearly, Boyer-town was merely entitled to an order specifying the amount of his claim no longer in dispute and not a judgment.
Both parties and the trial court frequently referred to Fed.R.Civ.P. 56. Rule 1035 of the Pennsylvania rules adopted, for the most part, the language present in the Federal rule on summary judgment. Based on the identical language of Fed.R.Civ.P. 56(d) and Pa.R.Civ.P. 1035(c), the trial court turned to the federal courts for guidance in interpreting the Pennsylvania rule. Mangino v. Steel Contracting, 427 Pa. 533, 235 A.2d 151 (1967); Michigan Bank v. Steensen, 211 Pa.Super. 405, 236 A.2d 565 (1967).
While a review of federal cases interpreting subsection (d) of Rule 56 offers guidance for Pennsylvania courts charged with the task of interpreting subsection (c) of Rule 1035, such cases are not controlling. This is especially true in light of the fact that when Fed.R.Civ.P. 56 and Pa.R. Civ.P. 1035 are read in their entirety the identical nature of subsections (d) and (c) of the respective rules loses its importance. The Federal rule clearly contemplated situations when a partial summary judgment would be necessary or desirable. See Fed.R.Civ.P. 56(a) (a party seeking to recover upon a claim, counterclaim, or cross-claim ... may *447move with or without supporting affidavits for a summary judgment in his favor upon all or any part thereof) (emphasis provided); Fed.R.Civ.P. 56(b) (a party against whom a claim, counterclaim, or cross-claim is asserted ... may move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof) (emphasis provided). Those Federal cases which permit the entry of a partial summary judgment under subsection (d) of Rule 56 do so by construing this subsection in conjunction with subsections (a) and (b) of that rule. Associated Hardwood Supply Co. v. Big Wheel Distributing Co., 355 F.2d 114 (3d Cir.1965); Gadsden v. Fripp, 330 F.2d 545 (4th Cir.1964); Velsicol Corp. v. Hyman, 103 F.Supp. 363 (D.C.Colo.1952).
The Pennsylvania rule on summary judgments has no provisions which correspond to subsections (a) and (b) of Rule 56 of the Federal rules. It is patently obvious that by failing to adopt these subsections as it did subsection (d) of Rule 56, the drafters of the Pennsylvania rule effectively precluded the granting of a summary judgment for a portion of a claim.
Those Federal cases which do not permit the entry of a partial summary judgment under subsection (d) of Rule 56 do so in reliance on subsection (d) alone. Biggins v. Oltmer Iron Works, 154 F.2d 214 (7th Cir.1946); Bethlehem Steel Corp. v. Tishman Realty and Construction, 72 F.R.D. 33 (S.D.N.Y.1976). Under these cases, “all that [Boyertown] was entitled to was an order (not a judgment) fixing the amount of his claim no longer in dispute, which, under proper procedure would have ripened into a judgment only upon the ultimate disposition of the whole of his claim. It follows that the [trial] court at that stage of the proceeding was without authority to enter a judgment.” Biggins, 154 F.2d at 216.
Applying a purely common sense approach, there appear to be very few reasons to refuse to allow a party in Boyertown’s situation to wait for the conclusion of a trial on the remaining issues to collect a sum of money that Osan *448has already agreed is owed by it to Boyertown. However, to allow Boyertown to collect on this debt immediately would only encourage piecemeal litigation. “The policy of law ‘abhors piecemeal determinations and the consequent protraction of litigation.’ ” Fried v. Fried, 509 Pa. 89, 97, 501 A.2d 211, 215 (1985) (quoted with approval in Metropolitan Life Insurance Co. v. Bodge, 352 Pa.Super. 191, 507 A.2d 837 (1986)). Osan has filed a counterclaim against Boyertown in which it seeks damages in excess of what it owes Boyertown. If Osan’s counterclaim is successful, it would be in a position to set-off the debt it owes Boyertown against that debt then owed by Boyertown to Osan. By allowing Boyertown to execute upon the “partial summary judgment” immediately, Osan’s right to set-off is effectively destroyed.
In addition, allowing a party who has successfully moved for a “partial summary judgment” to execute upon it immediately would discourage parties, such as Osan, from acquiescing to part of their opponent’s claim. The effect of an order entered pursuant to Rule 1035(c) is to simplify those issues which will proceed to trial. It is not intended to subject the losing party to a demand for immediate payment of the admitted debt. “Primarily, its purpose seems to be to salvage some results from the judicial effort involved in the denial of the motion for summary judgment.” Yale Transport Corp. v. Yellow Truck & Coach Mfg. Co., 3 F.R.D. 440, 441 (S.D.N.Y.1944) (applying Fed.R. Civ.P. 56(d)).
Under subsection (c) of Rule 1035, the trial court is empowered to enter an order specifying the facts that appear without substantial controversy including the extent to which the amount of damages or other relief is not in controversy. The order is in the nature of a pre-trial adjudication, not a final judgment. In the case sub judice, the fact that Osan owed Boyertown $10,669.69 for the undisputed oil deliveries made in the latter part of 1982 will be deemed established pursuant to Pa.R.Civ.P. 1035(c), and the trial shall be conducted accordingly. Boyertown is not *449entitled to a judgment for this amount until final disposition of the remaining issues of the claim and the entire counterclaim.
Accordingly, I dissent. I would reverse the order of the trial court permitting Boyertown to enforce the partial judgment it has recovered against Osan.

. Boyertown contends that Osan’s appeal is untimely because it was filed more than 30 days after the entry of the “partial summary judgment.” I disagree. Osan is appealing from the June 26th order in which the court permitted Boyertown to execute immediately upon the March 11th “partial summary judgment.” Osan filed this appeal on July 12th which was well within the 30-day requirement of Pa.R.A.P. Rule 902.


. In its counterclaim, Osan claims it was damaged when Boyertown failed to deliver a sufficient amount of oil to Osan in January, 1982. As a result of these allegedly inadequate deliveries, Osan submits that it suffered damage to its oil burner and was forced to get a new burner and to close its plant for one day.